BETTS, District Judge.
This case rests essentially upon the same class of facts as that of Pierson v. Lawrence [supra]. It is a suit to recover back an excess of duties exacted by the present collector on the importation of several invoices of iron from Liverpool. The invoices were from the Coal-brookdale Company and Bailey, Brothers & Co., to the plaintiffs, dated in April, May and June, 1849, and the iron was shipped concurrently with the dates of the invoices. The protests, written on the respective entries, are “against the payment of duty on (the increased valuation speeiiied) added to the entry value by the appraisers, because the original entry was the actual cost and full value at the time of purchase.” The protests designate no time of purchase different from that indicated by the invoices, at which the value is to be estimated, and there is no evidence impeaching the correctness of the valuation made by the appraisers in reference to the invoice dates. The plaintiffs cannot, under the protests, set up a different and long antecedent period of purchase, nor can they impugn the appraisement by giving proof of any irregular acts of the appraisers or other officers in making it. Those particulars should have been distinctly and specifically pointed out to the collector by the protests, in order to enable him to rectify any thing erroneous in the manner of determining the value of the goods, or in the selection of the period at which that value was to be determined. Judgment must be rendered for the defendant